Citation Nr: 1756448	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent prior to November 1, 2012, to a disability rating greater than 10 percent from November 1, 2012 to October 1, 2013, and to a compensable rating from October 1, 2013, for the bilateral hearing loss disability, to include whether the reductions of the disability rating from 40 percent to 10 percent, effective from November 1, 2012, and from 10 percent to 0 percent, effective from October 1, 2013, were proper.  

2.  Entitlement to service connection for a psychiatric disorder other than depressive disorder, specifically to include posttraumatic stress disorder (PTSD) and unspecified trauma and stress related disorder (sub threshold PTSD).  

3.  Entitlement to service connection for depressive disorder.    


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to June 1969.  He received decorations, including the Vietnam Gallantry Cross with Palm.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the August 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

As further discussed in the remand below, the facts are not sufficient to decide the matter regarding service connection for depressive disorder, and therefore the Board has remanded this matter.  On the other hand, the facts are sufficient to decide the matter of service connection for a psychiatric disorder other than depressive disorder.  For these reasons, the Board has bifurcated and characterized the Veteran's claim for an acquired psychiatric disorder as reflected above. 

The issue of entitlement to service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  After the October 2008 VA audiological examination, the evidence shows that a sustained improvement in the bilateral hearing loss disability actually occurred and that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, because from the August 2011 VA examination and prior to the May 2012 VA examination, the Veteran's measured hearing loss was not shown to be worse than Level IV for the right ear and Level IV for the left ear.  

2.  After the August 2011 VA audiological examination, the evidence shows that an improvement in the bilateral hearing loss disability actually occurred and that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, because from the May 2012 VA examination, the Veteran's measured hearing loss was not shown to be worse than Level IV for the right ear and Level II for the left ear.  

3.  During the appeal period prior to November 1, 2012, the Veteran's measured hearing loss was not shown to be worse than Level IV for the right ear and Level IV for the left ear.  

4.  During the appeal period from November 1, 2012 to October 1, 2013, the Veteran's measured hearing loss was not shown to be worse than Level II for the right ear and Level I for the left ear.  

5.  During the appeal period from October 1, 2013, the Veteran's measured hearing loss was not shown to be worse than Level II for the right ear and Level I for the left ear.  

6.  The Veteran's currently diagnosed unspecified trauma and stress related disorder (also known as sub threshold PTSD) and PTSD are etiologically related to service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a restoration of the 40 percent rating for the period effective from November 1, 2012 to October 1, 2013, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.85, 4.86, Diagnostic Code 6100 (2017).  

2.  The criteria for entitlement to a restoration of the 10 percent rating for the period effective from October 1, 2013, for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.85, 4.86, Diagnostic Code 6100 (2017).  

3.  The criteria for a rating greater than 40 percent during the appeal period prior to November 1, 2012, for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

4.  The criteria for a rating greater than 10 percent during the appeal period from November 1, 2012 to October 1, 2013, for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

5.  The criteria for a compensable rating during the appeal period from October 1, 2013, for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

6.  The criteria for entitlement to service connection for a psychiatric disability other than depressive disorder, diagnosed as unspecified trauma and stress related disorder (also known as sub threshold PTSD) and as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).      



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the Board is granting the Veteran's claim for a psychiatric disorder other than depressive disorder, any error in the duties to notify and assist is harmless error, and discussion regarding the same is not necessary with regard to this claim. 

The Board notes that the Veteran stated in a March 2013 VA primary care note that he filed for Social Security Disability benefits for his flat feet.  Therefore, such SSA records are not relevant to the claims on appeal. 

Regarding the issues of increased compensation and propriety of reductions for bilateral hearing loss, the Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board acknowledges that the Veteran was last afforded a VA audiological examination in April 2013.  However, the passage of time alone is not reason enough to afford the Veteran with a new VA examination in a claim for increased rating.  Because the Veteran has not reported an increase in the severity of his hearing functionality or new symptomatology specifically since the April 2013 VA examination, a new VA examination is not warranted.  

Since the April 2013 VA examination, the Veteran has reported, such as in his October 2014 statement, that his hearing has gotten worse over time, and that was why he submitted a claim for increased compensation [in November 2010].  The Veteran stated in the October 2014 statement that as the years have passed, he has had trouble communicating and understanding others and has to constantly ask people to repeat themselves.  In the August 2016 Board hearing, the Veteran testified that his hearing loss has worsened over time (e.g., due to age).  He stated that because his hearing has continued to worsen over time, he submitted his claim on appeal for increased compensation [in November 2010], specifically because his hearing had gotten worse by that point.  The Veteran testified that though his subjective hearing had gotten worse, VA then reduced the rating from 40 to 10 percent.  When the Veterans Law Judge asked the Veteran and his wife about the below-discussed August 2016 private audiogram report he submitted and whether this private evaluation was meant to show that the Veteran's hearing never really improved, the Veteran's wife stated that this private evaluation was meant to show that his hearing got worse.  The Board construes this testimony as an argument that the Veteran's hearing has generally gotten worse over time, but not as a subjective report that his hearing has gotten worse since the April 2013 VA examination.  The Board notes that the Veteran is noted as having impaired speech understanding and hearing loss in the August 2016 private audiogram, and that these functional impairments were reported and considered in the April 2013 VA examination.  

On review, the Board finds that the testimony and statements regarding the severity of his hearing loss since the April 2013 VA examination do not indicate that he has noticed an increase in severity of his hearing loss as compared to April 2013.  Instead, the Veteran's argument is that his hearing has worsened over time and that he noticed this at the time of his November 2010 claim, and he argues that there has been no improvement in his hearing loss.  Significantly, when describing his functional impairments since April 2013, the Veteran reported symptoms and functional impairments that he had reported and were considered in the April 2013 VA examination or VA examinations prior to April 2013 (e.g., difficulty understanding people and communicating, asking people to repeat themselves constantly, and difficulty hearing sirens).  For these reasons, the Board concludes that though the Veteran has not been afforded a VA examination since April 2013, there is no evidence of an increase in severity of hearing loss specifically since the April 2013 VA examination, and a new VA examination to determine the current objective severity of the Veteran's hearing loss is not warranted.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Hearing Loss

The claim on appeal stems from the Veteran's November 30, 2010 claim for increased compensation for bilateral hearing loss.  The bilateral hearing loss disability was then rated at 40 percent.  The RO then reduced the rating from 40 to 10 percent, effective from November 1, 2012, and the Veteran appealed.  The RO then reduced the rating from 10 to 0 percent, effective from October 1, 2013, and the Veteran appealed.  The Veteran argues that the reduction in the ratings were improper and that an increased rating is warranted.  

As a preliminary matter, the Board finds that the procedural requirements under 38 C.F.R. § 3.105 were satisfied in both rating reductions on appeal.  In an August 2011 rating decision with notice thereof, the RO proposed to reduce the 40 percent rating to 10 percent.  The RO informed the Veteran that he had 60 days to submit additional evidence and that he may request a hearing within 30 days.  This letter also notified the Veteran that this reduction would reduce his overall disability rating from 50 to 20 percent.  The Veteran requested a personal hearing within 30 days of this notice, and the RO provided notice to the Veteran of his scheduled hearing more than 10 days in advance of the scheduled hearing.  In a March 2012 written statement, the Veteran, through his representative, withdrew his prior request for a hearing and asked for a new VA examination instead.  The Veteran was afforded a new VA examination in May 2012.  Based on the results of that VA examination, in an August 2012 rating decision with notice thereof, the RO reduced the rating from 40 to 10 percent, effective from November 1, 2012, and explained that the 10 percent rating was assigned based on objective audiological testing showing an improvement in his hearing impairment.  

In this same August 2012 rating decision, with notice thereof, the RO proposed to reduce the rating for bilateral hearing loss from 10 percent to 0 percent.  The RO informed the Veteran that he had 60 days to submit additional evidence and that he may request a hearing within 30 days.  This letter also notified the Veteran that this reduction would reduce his overall disability rating from 20 to 10 percent.  The Veteran requested a personal hearing within 30 days of this notice, the RO provided notice of the Veteran of his scheduled hearing more than 10 days in advance of the hearing, and the Veteran was afforded a hearing with a Decision Review Officer in March 2013.  The Veteran was then afforded a VA audiological examination in April 2013.  Based on the results of that VA examination, in the July 2013 rating decision, the RO reduced the rating from 10 to 0 percent, effective from October 1, 2013, and explained that the 0 percent rating had been assigned based on objective audiological testing results showing that a noncompensable rating is warranted.  

Based on this evidence the Board finds that the RO's actions satisfied all procedural requirements under 38 C.F.R. § 3.105 pertaining to the rating reductions for the Veteran's bilateral hearing loss disability. 

The Veteran's service-connected bilateral hearing loss disability is currently evaluated under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss and that his hearing loss is worse than rated.  The Veteran also contends that restoration of the 40 percent disability rating is warranted.  DC 6100 contemplates the Veteran's diagnosis and symptoms of hearing impairment, and thus the Veteran is appropriately rated under DC 6100.  No other codes are for application.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  Here, 38 C.F.R. § 4.86(a) does not apply because no such exceptional pattern of hearing impairment is shown at any point during the appeal period.  Also, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Board acknowledges that the Veteran was afforded VA audiograms with the VAMC in February 2005 and in June 2009 (prior to the appeal period).  However, the February 2005 and June 2009 audiogram records each show that the word recognition test used was the NU6, and there is no indication that the Maryland CNC speech discrimination test.  The Board also acknowledges that the Veteran submitted an October 2007 audiological evaluation record from private ENT specialists.  However, there is no indication that the Maryland CNC speech discrimination test was used.  The Board also acknowledges that the Veteran submitted an November 2010 audiological evaluation record from private ENT specialists.  However, there is no indication that the Maryland CNC speech discrimination test was used.  The Board also acknowledges that the Veteran submitted a September 2011 audiological evaluation record from Georgia Hearing Center.  However, there is no indication that the Maryland CNC speech discrimination test was used.  The Board also acknowledges that the Veteran submitted a March 2013 audiological evaluation record from Gainesville Hearing Services.  However, there is no indication that the Maryland CNC speech discrimination test was used.  The Board also acknowledges that the Veteran submitted an August 2016 Ear Conditions Disability Benefits Questionnaire (DBQ) rendered by a private audiologist.  However, there is no indication that the Maryland CNC speech discrimination test was used.  Each of these audiological assessments does not show that the Veteran's speech discrimination scores were rendered using the Maryland CNC word test.  Therefore, such evaluations do not provide enough detail and are not adequate for hearing loss evaluation purposes, and the Board will not consider these audiograms for purposes of the claim on appeal.  38 C.F.R. § 4.85(a) and (d).  

The Veteran is competent to report his symptoms and observations, and the Board finds that such reports are credible.  The Board has considered the Veteran's lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability rating does not accurately depict the severity of his bilateral hearing loss.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran has medical expertise or training in the field of audiology.  Thus, his essential contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's essential lay opinions that his subjective hearing loss impairment is objectively more severe than as reflected in the VA audiological testing results of record, and that the VA audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the VA audiologists in this case.  

Significantly here, as noted above, the assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The basis of disability evaluations is the ability of the body as a whole, or the a system or organ of the body to function under the ordinary conditions of daily life including employment, and evaluations are based on lack of usefulness, of these parts or systems, especially in self-support.  See 38 C.F.R. § 4.10.  Thus, to put another way, though the Board acknowledges the Veteran's reports of subjective hearing loss severity and functional impairments such as difficulty hearing and understanding others, the Board will evaluate whether there was an actual and material improvement in the disability, including improvement in the ability to function under the ordinary conditions of life and work, based on the mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results.  

First, the Board finds that both reductions on appeal by the RO were proper.  Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  The provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Reduction from 40 to 10 percent effective November 1, 2012:  

At the time the RO's August 2011 rating decision to reduce the rating from 40 to 10 percent for bilateral hearing loss became effective, the 40 percent rating had been in effect for more than five years.  Here, the Board finds that the evidence of record shows that such reduction in the disability rating from 40 to 10 percent effective November 1, 2012, was warranted.  

Pursuant to 38 C.F.R. § 3.344(a) and (b), which apply to disability ratings that disabilities that have stabilized and have been in effect for more than five years, such disability rating may not be reduced without review of the entire record of examinations to ensure that the current examination (upon which the reduction was based) is full and complete.  The examination must be as full and complete as the examination upon which the original award was based.  Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).  There is no indication in the medical evidence of record, and no argument by the Veteran, that the Veteran's bilateral hearing loss disability is subject to temporary or episodic improvement.  

For purposes of comparison, the Board notes that the RO granted service connection and rendered an initial disability rating for bilateral hearing loss based on the results of an October 2008 VA audiological examination.  The examiner interviewed the Veteran as to his subjective symptoms and functional impairment in daily life due to his hearing loss, and the Veteran provided information as to the same.  The examiner also provided puretone audiometry testing results and the results of the Veteran's speech discrimination tests per the Maryland CNC word list. 

In the October 2008 VA audiological examination, the Veteran reported that his bilateral hearing loss has gotten worse over time, and that he has difficulty hearing daily conversations and difficulty determining the location of warning sirens.  The audiogram that day showed the right ear puretone threshold average was 70 decibels, and the speech discrimination score was 64 percent.  After applying Table VI, the right ear has a numerical designation of Level VII.  The left ear puretone threshold average was 72 decibels, and the speech discrimination score was 60 percent.  After applying Table VI, the left ear has a numerical designation of Level VII.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 40 percent is warranted.  

Then, in November 2010, the Veteran submitted his claim for increased compensation for his bilateral hearing loss disability and reported that his hearing loss has gotten worse.  He was afforded a VA examination in August 2011, and the RO based its reduction of the rating from 40 to 10 percent on this examination.  The August 2011 examiner interviewed the Veteran as to his subjective symptoms and functional impairment in daily life and work due to his hearing loss, and the Veteran provided information as to the same.  The examiner also provided puretone audiometry testing results and the results of the Veteran's speech discrimination tests per the Maryland CNC word list.  Thus, this August 2011 VA audiological examination provided enough detail for rating purposes and for purposes of determining whether an improvement in the disability occurred.  Further, the August 2011 VA examination is full and complete, and it is as full and complete as compared to the October 2008 VA examination.

In the August 2011 VA audiological examination, the Veteran reported that his bilateral hearing loss has increased.  He stated that cannot communicate with others like he would like to, he has problems hearing and understanding his wife and others unless he's looking directly at their mouth when they speak, and that he has difficulty hearing daily conversations and difficulty determination the location of warning sirens.  The Veteran reported that the effect on his usual occupation is difficulty hearing conversation, and he reported that he has difficulty hearing conversation in his daily activities.  The audiogram that day showed the right ear puretone threshold average was 52.5 decibels, and the speech discrimination score was 76 percent after the examiner modified the performance intensity function so that the examiner had what she deemed to be the appropriate starting presentation level.  After applying Table VI, the right ear has a numerical designation of Level IV.  The left ear puretone threshold average was 50 decibels, and the speech discrimination score was 80 percent after the examiner modified the performance intensity function so that the examiner had what she deemed to be the appropriate starting presentation level.  After applying Table VI, the left ear has a numerical designation of Level IV.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 10 percent is warranted.     

The Board acknowledges that the Veteran has reported that he was nervous during this August 2011 VA examination, and that he wants a new VA examination for this reason.  However, for the reasons above, the examiner provided objective testing results and enough detail for rating purposes.  The August 2011 VA examination is not rendered inadequate based on the Veteran's report of nervousness during the examination. 

On review, based on the above August 2011 VA examination, there is evidence based on the objective audiometry testing that there was an improvement in the Veteran's bilateral hearing loss disability that actually occurred since the October 2008 VA examination, and that therefore there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Further, not only has material improvement been shown, but the Board has also considered the below-discussed May 2012 and April 2013 VA examinations performed after August 2011.  Such audiograms are full and complete, to include as compared to the October 2008 VA examination, and such audiograms show that the improvement in the bilateral hearing loss disability that was shown in the August 2011 VA examination was sustained at an improved level under the ordinary conditions of life thereafter.  For these reasons, the Board finds that the evidence of record shows that such reduction in the disability rating from 40 to 10 percent effective November 1, 2012, was warranted.  

Reduction from 10 to 0 percent effective October 1, 2013:

At the time of the August 2012 rating decision that reduced the disability rating for bilateral hearing loss disability from 10 percent to 0 percent, such disability rating had been in effect for less than 5 years.  Thus, the disability in question had not become stabilized and was likely to improve.  See 38 C.F.R. § 3.344(c) (noting that reexaminations showing improvement, physical or mental, in the disability will warrant a reduction and that the provisions of § 3.344(a) and (b) do not apply to such non-stabilized disabilities).  

The Veteran was afforded another VA examination in May 2012, and the RO based its reduction of the rating from 10 to 0 percent on this examination.  The May 2012 examiner acknowledged that the Veteran is nervous during audio testing and noted the requested careful attention to the speech discrimination scores.  The May 2012 VA examiner stated that the test results obtained on this date are valid and reliable for both puretone test results and speech discrimination scores.  The May 2012 VA examiner interviewed the Veteran as to his subjective symptoms and functional impairment in daily life and work due to his hearing loss, and the Veteran provided information as to the same.  The examiner also provided puretone audiometry testing results and the results of the Veteran's speech discrimination tests per the Maryland CNC word list.  Thus, this May 2012 VA audiological examination provided enough detail for rating purposes and for purposes of determination whether an improvement in the disability occurred.  

In the May 2012 VA audiological examination, the Veteran reported that without the use of his hearing aids he cannot follow normal conversations without request for repeats and he misunderstands what others are saying to him.  He stated that his wife must drive most of the time because he has problems hearing sirens, trains, and the direction of sounds.  The audiogram that day showed the right ear puretone threshold average was 55 decibels, and the speech discrimination score was 76 percent.  After applying Table VI, the right ear has a numerical designation of Level IV.  The left ear puretone threshold average was 54 decibels, and the speech discrimination score was 86 percent.  After applying Table VI, the left ear has a numerical designation of Level II.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.      

In an August 2012 statement, the Veteran reported that he cannot hear people speaking to him unless he is looking at them, and he must turn up the TV very loud to be able to hear it.  In the March 2013 RO hearing, the Veteran reported that people have to repeat themselves, and that he has to turn up the telephone and TV.  He reported that he has to read lips during conversations with others. 

The Veteran was afforded another VA examination in April 2013.  The April 2013 VA examiner interviewed the Veteran as to his subjective symptoms and functional impairment in daily life and work due to his hearing loss, and the Veteran provided information as to the same.  The examiner also provided puretone audiometry testing results and the results of the Veteran's speech discrimination tests per the Maryland CNC word list.  Thus, this April 2013 VA audiological examination provided enough detail for rating purposes and for purposes of determining whether an improvement in the disability occurred.  

In the April 2013 VA audiological examination, the Veteran reported that he often cannot communicate effectively with others when they are talking to him because he cannot hear well.  The audiogram that day showed the right ear puretone threshold average was 55 decibels, and the speech discrimination score was 88 percent.  After applying Table VI, the right ear has a numerical designation of Level II.  The left ear puretone threshold average was 54 decibels, and the speech discrimination score was 94 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.      

On review, based on the above May 2012 and April 2013 VA examinations, there is evidence based on the objective audiometry testing that there was an actual and sustained improvement in the Veteran's bilateral hearing loss disability that actually occurred since the August 2011 VA examination, and that therefore there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  For these reasons, the Board finds that the evidence of record shows that such reduction in the disability rating from 10 to 0 percent effective October 1, 2013, was warranted.  

Also, on review, and in light of the above VA audiological examinations during the appeal period, the criteria for a disability rating greater than 40 percent prior to November 1, 2012, for a disability greater than 10 percent from November 1, 2012 to October 1, 2013, and for a compensable rating from October 1, 2013, for bilateral hearing loss, have not been met or approximated under DC 6100.  The Board concludes that the currently assigned ratings for each respective staged period on appeal contemplate the Veteran's disability picture during such period.   

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for bilateral hearing loss.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  To the extent that the Veteran argues that he has Meniere's disease and vertigo that he contends are medically attributable to his bilateral hearing loss disability, the Board notes that entitlement to service connection for such disabilities, to include as secondary to hearing loss disability and tinnitus, was denied in a June 2015 rating decision with notice thereof to the Veteran, and to this date the Veteran has not appealed this determination.  


Service Connection 

The Veteran claims that he has PTSD that is related to service, specifically to include his in-service combat experiences in Vietnam and fear of hostile military activity.  As discussed in the remand below, it is unclear whether the Veteran's diagnosed depressive disorder that is related to service.  Therefore, this matter has been remanded.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The competent and probative evidence supports a finding that the Veteran has Unspecified Trauma and Stress Related Disorder (subthreshold PTSD) that is related to the confirmed in-service event of fear of hostile military activity, as well as a finding that the Veteran has PTSD that is related to his in-service stressor of combat.  

The November 2014 VA examination has probative value, as the VA examiner reviewed the claims file, and has the requisite expertise to render an opinion as to the same.  The August 2016 private DBQ has probative value, as the psychiatrist has the requisite expertise to render an opinion as to whether the Veteran as PTSD per the DSM-IV criteria.  The Veteran's private treatment records from Dr. L. also have probative value, as the provider is familiar with the Veteran's subjective and medical history, and has the requisite expertise to render findings as to the stressors that caused the Veteran's diagnosed PTSD.

First, the November 2014 VA examiner, in pertinent part, diagnosed the Veteran with Unspecified Trauma and Stress Related Disorder (subthreshold PTSD). The examiner noted that the RO had conceded the Veteran's in-service fear of hostile military service, given his service in Vietnam during the Vietnam War.  The VA examiner also noted that the Veteran's reports of Vietnamese shooting at them is adequate to constitute a stressor related to the Veteran's fear of hostile military activity.  The VA examiner opined that the Veteran meets the criteria for Unspecified Trauma and Stress Related Disorder (also known as sub threshold PTSD) and that this sub threshold PTSD was related to his experiences in a war zone including fear of hostile military activity.  The elements of service connection for the diagnosed unspecified trauma and stress-related disorder have been satisfied, and service connection for the same is warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Second, the evidence is equally for and against a finding that the Veteran currently has PTSD that is related to his in-service combat experiences.  The November 2014 VA examiner opined after examination of the Veteran and review of the claims file that the Veteran's symptoms do not meet the DSM-5 criteria for PTSD.  On the other hand, in an August 2016 private DBQ, the private provider expressly showed findings regarding the DSM-IV criteria for PTSD and diagnosed the Veteran with PTSD.  The Board resolves doubt in favor of the Veteran and finds that he has PTSD.  Further, the private records show that the Veteran's treating psychiatric provider, Dr. L., interviewed the Veteran as to his in-service experiences in Vietnam, to include combat stressors, and Dr. L.'s treatment records tend to indicate that the Veteran's symptoms of his diagnosis of PTSD are related to such in-service combat experiences.  The elements of service connection for PTSD have been satisfied, as PTSD cannot be satisfactorily disassociated form service.  Accordingly, service connection for the PTSD is warranted.  38 C.F.R. § 3.304(f). 






ORDER

The reduction of the disability rating from 40 percent to 10 percent, effective from November 1, 2012, for bilateral hearing loss was proper, and restoration of the 40 percent rating is denied. 

The reduction of disability rating from 10 percent to 0 percent, effective from October 1, 2013, for bilateral hearing loss was proper, and restoration of the 10 percent rating is denied. 

Entitlement to a disability rating greater than 40 percent prior to November 1, 2012, for bilateral hearing loss is denied. 

Entitlement to a disability greater than 10 percent from November 1, 2012 to October 1, 2013, for bilateral hearing loss is denied. 

Entitlement to a compensable rating from October 1, 2013, for bilateral hearing loss is denied. 

Entitlement to service connection for a psychiatric disorder other than depressive disorder, diagnosed as unspecified trauma and stress-related disorder (subthreshold PTSD) and PTSD, is granted.


REMAND

The Veteran contends that he has depressive disorder that is related to service or secondary to a service-connected disability.  The evidence of record tends to indicate that the Veteran's depressive symptoms began because VA reduced his rating for hearing loss.  In a March 2013 VA primary care note, the Veteran reported that he has depression relating to his disability rating for hearing loss being reduced.  The VA treatment records, such as such as in July 2013, tends to show the cause for his depressive symptoms may be due to financial stressors and VA's decision to reduce his rating for hearing loss.  

The Veteran was afforded a VA examination in November 2014, in which the VA examiner separately diagnosed the Veteran with unspecified trauma and stress-related disorder (subthreshold PTSD), which the Board has granted service connection, and depressive disorder.  The VA examiner stated that the Veteran's separately diagnosed depressive disorder has symptoms that are distinguishable from his diagnosed unspecified trauma and stress-related disorder (subthreshold PTSD), and that the Veteran's depressive disorder is not related to service and did not have its onset in service.  The VA examiner's rationale was that the service treatment records are silent for complaints of depression, and that the Veteran stated that his depression began 3 or 4 years ago.  It is unclear whether the VA examiner considered whether the Veteran's depression may be secondary to a service-connected disability (including a psychiatric disability) or etiologically related to his in-service stressors relating to combat.  

It is unclear based on the evidence record, given the Veteran's reports of why and when his depressive symptoms began, whether the Veteran's depressive disorder is related to service or secondary to a service-connected disability.   An addendum medical opinion should be obtained to determine the etiology of the Veteran's depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum opinion from the VA examiner who performed the November 2014 VA examination (or suitable substitute) to determine the etiology of the Veteran's diagnosed depressive disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's depressive disorder is etiologically related to service, to include the Veteran's confirmed combat service or fear of hostile military activity in Vietnam.  

(b) If the Veteran's depressive disorder is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's depressive disorder was caused by a service-connected disability, specifically to include PTSD, subthreshold PTSD, hearing loss, and/or tinnitus.  

(c) If the Veteran's depressive disorder is not related to service or caused by a service-connected disability, the examiner is asked to provide an opinion as to the following:  whether it is at least as likely as not (probability of 50 percent) that the depressive disorder is aggravated by a service-connected disability, specifically to include PTSD, subthreshold PTSD, hearing loss, and/or tinnitus.

If, and only if, aggravation is found, the examiner should address the following medical issues to the extent possible:  (b) the baseline manifestations of the depressive disorder found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the November 2014 VA medical opinion regarding depressive disorder is problematic because it does not appear that the VA examiner considered whether the Veteran's depressive disorder is related to the Veteran's in-service confirmed combat service.  

2. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the issues on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before a claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


